J-S64008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
             v.                           :
                                          :
                                          :
MICCA HEPPDING                            :
                                          :
                    Appellant             :   No. 218 MDA 2017

          Appeal from the Judgment of Sentence December 14, 2016
              In the Court of Common Pleas of Luzerne County
            Criminal Division at No(s): CP-40-CR-0000277-2016


BEFORE:    PANELLA, J., SHOGAN, J., and FITZGERALD*, J.

JUDGMENT ORDER BY PANELLA, J.                     FILED DECEMBER 08, 2017

       Appellant pled guilty to two counts: possession of child pornography

and corruption of minors. On the latter, the court imposed a consecutive

sentence of incarceration of 21 to 42 months, followed by three years of

probation. Appellant, the Commonwealth, and the trial court all agree this

sentence is illegal. We also agree.

       Corruption of minors, 18 Pa.C.S.A. § 6301(a)(1)(i), is a first-degree

misdemeanor, whose statutory maximum term is five years. See 18

Pa.C.S.A. § 1104(1). The court imposed a split sentence on this conviction.

“When determining the lawful maximum allowable on a split sentence, the

time   originally   imposed     cannot   exceed   the   statutory   maximum.”

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010)

(citations omitted). For example, “where the maximum is ten years, a

defendant cannot receive a term of incarceration of three to six years

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S64008-17



followed by five years[’] probation.” Id., at 1284. The court here imposed a

total of 78 months—well in excess of the 60 months mandated by §

1104(1).

      As the sentence exceeds the statutory maximum, it is illegal. See

Commonwealth v. Hansley, 47 A.3d 1180, 1189 (Pa. 2012) (“The classic

claim of an ‘illegal sentence’ is one that exceeds the statutory limits.”)

Accordingly,   we   vacate   the   judgment    of   sentence   and   remand   for

resentencing. See, e.g., Commonwealth v. Benchoff, 700 A.2d 1289,

1294 (Pa. Super. 1997) (“If we determine that a correction by this court

may upset the sentencing scheme envisioned by the trial court, the better

practice is to remand.”) (internal quotation marks omitted).

      Convictions affirmed. Judgment of sentence vacated. Case remanded

for resentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2017




                                      -2-
J-S64008-17




              -3-